     Case 5:20-cv-00142-gwc Document 1 Filed 09/18/20 Page 1 of 4




                                                                            2121 SEP 18 r?f 3: 5&
                            UNITED STA TES DISTRICT COURT                            CLERK
                                       FOR THE
                                DISTRICT OF VERMONT




PEGGY WOODARD,
         Plaintiff,
                                                            Case No.:   5~ 20 ·C\f ~ /42
v.

TFI INTERNATIONAL, INC.,
AKA TRANSPORT TFI, 11 and
OBA TFI TRANSPORT 11,
and OLIVIER LACROIX,
            Defendants.


                     COMPLAINT AND DEMAND FOR JURY TRIAL


NOW COMES the Plaintiff in the above-entitled action and hereby submits this Complaint and
Demand for Jury Trial.

                                          PARTIES

1.       The plaintiff Peggy T. Woodard resides at 18 Church Street, # 1, Swanton, Vermont
05488.


2.       Defendant TFI International, Inc. (AKA Transport TFI, 11 and doing business as TFI
TRANSPORT 11) is a Canadian corporation organized and existing under the laws of
Canada, with its principal place of business located at 8801 Rte Transcanadienne, # 500, Saint-
Laurent, Quebec, Canada H4S 1Z6.


3.       Defendant Olivier Lacroix resides at 7512 Rue Saint-Gerard, Montreal, Quebec,
Canada H4S 1Z6.
            Case 5:20-cv-00142-gwc Document 1 Filed 09/18/20 Page 2 of 4




4.      At all times material hereto, Lacroix was an employee or agent of TFI International,
Inc., acting within the scope of his employment and/or agency, and was the driver of a 2017
Casca Freightliner Tractor Trailer that caused the collision that injured Peggy T. Woodard.


                                        JURISDICTION

5.      This case is brought under 28 U.S.C. § 1332(a)(l) based upon diversity of citizenship.
Because Plaintiff is a citizen of Vermont, defendants are all citizens of Canada, and the amount
in controversy (exclusive of interest and costs) exceeds $75,000, diversity jurisdiction exists in
this Court.


6.      Venue lies in this Court under 28 U.S.C. § 139l(a)(2) because the events which gave
rise to this action occurred in Highgate, Vermont.


                                            CLAIMS


7.      On the afternoon of March 8, 2018, Peggy T. Woodard was driving her 2006 Kia on Vt.
Route 78 in Highgate, Vermont.


8.      On March 8, 2018, shortly befory 4:46 p.m., on Rte. 78 in Highgate, Vermont, the 2017
Casca Freightliner Tractor Trailer, owned and/or operated by TFI International, Inc .. , and
driven by Olivier Lacroix, drove at an excessive rate of speed, crossed the double line of the
highway, and caused Peggy T. Woodard to collide with the freightliner and sustain serious
injuries.


                 COUNT ONE: NEGLIGENCE AND GROSS NEGLIGENCE


9.      Paragraphs 1-8 are realleged.


IO.     The negligent and/or grossly negligent and or/reckless acts, conduct and omissions of
the defendants, as alleged above, caused the collision and serious injuries to Peggy Woodard
on March 8, 2018.
      Case 5:20-cv-00142-gwc Document 1 Filed 09/18/20 Page 3 of 4




11.     At the time of the collision, Defendant Lacroix owed a duty of care to Plaintiffs to
operate his commercial vehicle in a safe and prudent manner, and he breached that duty as set
forth below.


12.     Defendant Lacroix failed to reduce his speed as he rounded the curve on Rte 78 in
violation of 23 V.S.A. § l 08 l (a) (Unreasonable and Imprudent Speed for Conditions), and 23
V.S.A. § 1038 (Roadway Laned for Traffic.) He failed to take reasonable and necessary safety
precautions that adequately took into account the weather and the road conditions, and·
otherwise failed to take other reasonable and appropriate precautions to avoid an accident.


13.     Defendant Lacroix drove out of his marked lane in violation of 23 V.S.A. § 1038.


14.     Defendant Lacroix was driving at a speed that was not reasonable under existing
conditions, in violation of23 V.S.A. § 1081.


15.     Defendant Lacroix' operation of the truck was negligent and grossly negligent in
violation of23 V.S.A. § 1091 (a) and (b).


16.     Defendant Lacroix' violations of state statutes directly and proximately caused Peggy
T. Woodard's injuries and other damages to her described in this complaint.


17.     Defendant TFI International, Inc., is liable for the negligent and/or grossly negligent
and/or reckless conduct of Lacroix under the legal doctrine of respondeat superior.


18.     Defendant TFI International, Inc. negligently hired and/or directed Lacroix and
negligently failed to adequately train and/or supervise Lacroix in reasonable and necessary

safety measures and procedures.
           Case 5:20-cv-00142-gwc Document 1 Filed 09/18/20 Page 4 of 4




19.     As a direct and proximate result of the negligence of Defendants Lacroix, and TFI
International, Inc., Peggy T. Woodard was severely injured in the collision with defendants'
freightliner.
                                             RELIEF


WHEREFORE, the plaintiff prays this Court:


1.      To enter judgment for the plaintiff for compensatory damages in amounts to be
determined by the jury, plus pre-judgment interest, costs and disbursements herein as allowed
by law, including a reasonable attorney's fee; and


2.      To grant the plaintiff such further relief as this Court may deem just and equitable.


The Plaintiff demands trial by jury on all issues so triable.

                Dated at Manchester Center, Vermont this 14th day of September 2020.

                               RESPECTFULLY SUBMITTED,

                                               MARTIN, HARDING & MAZZOTTI, LLP

                                       By:
                                               Davi:?!?&-
                                               5046 Main Street
                                               Manchester Center, Vermont 05255
                                               Telephone:    (802) 375-1122
                                               Facsimile:    (802) 549-4652
                                               Email: david.pollock@l 800law 1010 .com
